DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Invention I and Species B in the reply filed on 11/30/3021 is acknowledged.  
The traversal of the restriction between Inventions is on the grounds that claim 13 (of Invention II) has been amended to “recite a process as claimed to be practiced by an apparatus of claim 1 [of Invention I]”.  This is not found persuasive because Inventions II and I are still related as process and apparatus for its practice wherein the apparatus as claimed can be used to practice another and materially different process (as set forth in MPEP § 806.05(e), the inventions are distinct if it can be shown that either (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process). Specifically, the apparatus of Invention I can operate a drain phase and the processor can perform the claimed operations at a time outside the drain phase. Applicant has not traversed the restriction requirement of Invention III and has withdrawn these claims.
The traversal of the restriction between Species is on the grounds that a serious burden for searching Species A and Species B does not exist. This is not found persuasive because searching the different Species would employ different search queries since Species A deals with detecting a flow rate (requiring search in A61M 2205/3334 for example) and Species B deals with detecting a volume of fluid drained (requiring search in A61M 1/777). Applicant’s traversal of Species C is persuasive so the election with regards only to Species C is withdrawn.
The requirement is still deemed proper and is therefore made FINAL.
Claims 3-4 and 13-22 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and invention, respectively, there being no allowable generic or linking claim.

Claim Objections
Claim 5 is objected to because of the following informalities:  The phrase “the start” on line 4 should be amended to recite “[[the]] a start” since this phrase lacks proper antecedent basis.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  The phrase “the expected drain time” on line 2 should be amended to recite [[the]] an.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  The phrase “the pump chamber” on line 2 should be amended to recite “the at least one pump chamber” to match the language of claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (PG PUB 2013/0106609) in view of Childers et al. (PG PUB 2009/0012461).
Re claim 1, Singh discloses a peritoneal dialysis (PD) system (Para 55; as seen in Fig 3; it is noted that all reference characters cited below refer to Fig 3 unless otherwise noted), comprising: at least one pump 133A+134A, 133B+134B configured to provide or withdraw fluid from a line 130 connected to a catheter (“catheter”, Para 72) inserted into a peritoneal cavity of a patient (Para 72); a cassette 112 including at least one pump chamber 138A, 138B and at least one pressure sensing chamber P, P (Fig 6) fluidly coupled to the at least one pump chamber (Para 79), wherein the line is fluidly coupled to the at least one pump chamber (Para 72); and a processor (“microprocessor”, Para 80) configured to: detect a low fluid flow condition during a phase of a PD cycle (Para 95, wherein the claimed low fluid flow condition is a “high 
Re claim 2, as set forth in the rejection of claim 1 above, Singh does not disclose that the processor is configured to detect a low fluid volume condition but has been modified by Childers to teach this limitation (please see the rejection of claim 1 above). Therefore, Singh does not disclose that the processor is configured to trigger an alarm or terminate the phase of the PD cycle after detecting the low fluid volume condition. However, Childers additionally teaches that the processor is configured to, after detecting the low fluid volume condition, trigger an alarm (“low drain alarm”, Para 284) 
Re claim 5, as set forth in the rejection of claim 1 above, Singh discloses that the processor is configured to detect a low fluid flow condition (please see the rejection of claim 1 above). Singh does not disclose that the low fluid flow condition comprises determining that a total volume of fluid drained from the peritoneal cavity during a Page 2 of 9Application No. 16/447,759Reply to Restriction Requirement drain phase of the PD cycle is less than a threshold value after a period of time has elapsed, the period of time measured from the start of the drain phase of the PD cycle. Childers, however, teaches that the processor also detects a low fluid flow condition comprising determining that a total volume of fluid drained from the peritoneal cavity during a Page 2 of 9Application No. 16/447,759Reply to Restriction Requirementdrain phase of the PD cycle is less than a threshold value after a period of time has elapsed (“if a flowrate has remained under the low end threshold for less than the second preset time T3, method 400 determines whether the real time volume calculation of effluent fill exceeds a threshold”, Para 274), the period of time measured from the start of the drain phase of the PD cycle (inherent as the timing begins when the drain phase begins) for the purpose of determining if a minimum percentage of dialysate has been drained from a patient (Para 284). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Singh to include the processor such that the low fluid flow condition detected comprises determining that a total volume 
Re claim 6, as set forth in the rejections of claims 1 and 5 above, Singh does not disclose that the processor is configured to detect a low fluid volume condition that comprises determining that a total volume of fluid drained from the peritoneal cavity during a drain phase of the PD cycle is less than a threshold vale after a period of time has elapsed, wherein the period of time is measured from the start of the drain phase of the PD cycle, but has been modified by Childers to teach this limitation (please see the rejections of claims 1 and 5 above). Singh/Childers does not explicitly disclose that the threshold value is equal to 35 percent of an expected drain volume and the period of time is 50 percent of an expected drain time. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Singh/Childers to include the threshold value as being equal to 35 percent of an expected drain volume and the period of time as being 50 percent of an expected drain time since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  

Re claim 7, as set forth in the rejections of claims 1 and 5 above, Singh does not disclose that the processor is configured to detect a low fluid volume condition that comprises determining that a total volume of fluid drained from the peritoneal cavity during a drain phase of the PD cycle is less than a threshold vale after a period of time has elapsed, wherein the period of time is measured from the start of the drain phase of the PD cycle, but has been modified by Childers to teach this limitation (please see the rejections of claims 1 and 5 above). Singh/Childers does not explicitly disclose that the threshold value is equal to 70 percent of an expected drain volume and the period of time is the expected drain time.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Singh/Childers to include the threshold value as being equal to 70 percent of an expected drain volume and the period of time as being an expected drain time since it has been held that 
Additionally, Applicant discloses that different low fluid flow conditions can utilize different criteria and that a threshold value equal to 70 percent of an expected drain volume and a period of time equal to an expected drain time are only two examples of these criteria (Para 88,89) and are not provided with criticality. Therefore, it would have been an obvious matter of design choice to modify the threshold value to be equal to 70 percent of an expected drain volume and the period of time to be an expected drain time since Applicant has not disclosed that having this criteria solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Furthermore, absent a teaching as to criticality of this criteria, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. 
Re claim 8, as set forth in the rejection of claim 1 above, Singh does not disclose that the processor is configured to detect a low fluid volume condition but has been modified by Childers to teach this limitation (please see the rejection of claim 1 above). Therefore, even though Singh discloses that a volume of fluid enters the at least one pump chamber during a retraction stroke of a piston 133A+133B, 134A+134B included in the at least one pump for a consecutive number of strokes (Para 72), Singh does not disclose that the low fluid volume condition comprises detecting that this volume of fluid is less than a threshold volume of fluid when the strokes are at the second speed. Childers, however, teaches that detecting the low fluid volume condition comprises detecting that a volume of fluid that enters the pump chamber during a retraction stroke of a piston included in the at least one pump (“prior to a pump out stroke”, Para 214) for a consecutive number of strokes (six strokes, Para 
Re claim 9, as set forth in the rejections of claims 1 and 8 above, Singh does not disclose that the processor is configured to detect a low fluid volume condition that comprises detecting  that a volume of fluid that enters the pump chamber during a retraction stroke of a piston included in the at least one pump for a consecutive number of strokes at the second speed is less than a threshold volume of fluid, but has been modified by Childers to teach this limitation (please see the rejections of claims 1 and 8 above). Childers further teaches that the consecutive number of strokes is equal to or greater than four strokes of the at least one pump (six, Para 239) (please see the rejection of claim 8 above for motivation for this number of strokes). Singh/Childers does not explicitly disclose that the threshold value is less than or equal to 1.5 milliliters. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Singh/Childers to include the threshold volume as being less than or equal to 1.5 
Additionally, Applicant discloses that different low fluid flow conditions can utilize different criteria and that a threshold volume less than or equal to 1.5 milliliters is only one example of the criteria (Para 88,89) and is not provided with criticality. Therefore, it would have been an obvious matter of design choice to modify the threshold volume to be less than or equal to 1.5 milliliters since Applicant has not disclosed that having this criteria solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Furthermore, absent a teaching as to criticality of this criteria, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. 
Re claim 10, Singh discloses that the processor is further configured to determine that a drain exit criteria is met (“unit a desired volume of dialysis solution has been pumped to or from a location”, Para 70).  
Re claim 11, Singh discloses that the at least one pump comprises: a first piston 133A+134A configured to move towards the cassette to decrease a volume of a first pump chamber 138A of the at least one pump chamber and move away from the cassette to increase the volume of the first pump chamber of the at least one pump chamber (Para 56); and a second piston 133B+134B configured to move towards the cassette to decrease a volume of a second pump chamber 138B of the at least one pump chamber and move away from the cassette to increase the volume of the second 
Re claim 12, Singh discloses a number of inflatable members 142 (Fig 4) configured to open a fluid path between the line and the at least one pump chamber (Para 57).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783